Citation Nr: 0826447	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-33 124	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD), hypertension, or psoriasis.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to March 
1955.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which originally had jurisdiction over this appeal, and 
Newark, New Jersey, to which jurisdiction over this case was 
transferred and which forwarded the appeal to the Board.

The Board denied the claim in July 2006.  The matter was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  While the appeal was pending the Court was 
informed that the veteran had passed away.  His appeal to the 
Court was dismissed and the matter returned to the Board.


FINDING OF FACT

On October 16, 2007, the veteran's certificate of death was 
added to his claims file.  It reflects that the appellant did 
on May [redacted], 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007)); 38 C.F.R. 
§ 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


